EXHIBIT 10.2





AMENDMENT NO. 2 TO LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT


THIS AMENDMENT NO. 2 TO LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT, dated as
of June 3, 2015 (this “Amendment”), is by and among Illinois Power Marketing
Company, an Illinois corporation, as the applicant (the “Applicant”) and Union
Bank, N.A. (together with its successor and assigns, the “Bank”).
RECITALS:
WHEREAS, the Applicant and the Bank are parties to that certain Letter of Credit
and Reimbursement Agreement, dated as of January 29, 2014, as amended by Waiver
and Amendment No.1 to Letter of Credit and Reimbursement Agreement (the
“Facility Agreement”);
WHEREAS, the Applicant has requested a certain amendment to the terms of the
Facility Agreement to modify the requirements regarding the minimum cash deposit
in the Account; and
WHEREAS, the parties hereto have agreed to amend the Facility Agreement on the
terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
a.Definitions. Unless otherwise defined or the context otherwise requires, terms
for which meanings are provided in the Facility Agreement shall have such
meanings when used in this Amendment.
a.    Amendments to the Facility Agreement. The Facility Agreement shall be
amended as follows:
(a)    Clause (iii)(B) of the proviso at the end Section 2.1 of the Facility
Agreement is hereby amended and restated in its entirety as follows:
(B) the aggregate amount of cash collateral held by the Bank in the Account
pursuant to the Cash Collateral Agreement is equal to, or in excess of, 101% of
the aggregate stated amount of all Letters of Credit then outstanding (after
giving effect to the issuance of such Letter of Credit), and


(b)    Clause (d) of Schedule I of the Facility Agreement is hereby amended and
restated in its entirety as follows:
(d)    The Applicant shall have deposited, or caused to be deposited, into the
Account, in immediately available funds, cash collateral in an amount equal to,
or in excess of, 101% of the aggregate stated amount of any Letters of Credit to
be issued on the Closing Date;

1



--------------------------------------------------------------------------------

EXHIBIT 10.2







(c)    Clause 1 of Schedule II of the Facility Agreement is hereby amended and
restated in its entirety as follows:
1.    On or before the date of issuance of any Letter of Credit, the Applicant
shall have deposited, or caused to be deposited, into the Account, in
immediately available funds, cash collateral in a sufficient amount such that,
after giving effect to such deposit, the aggregate amount on deposit in the
Account is equal to, or in excess of, 101% of the aggregate stated amount of all
Letters of Credit issued under this Agreement (after giving effect to the
Letter(s) of Credit to be issued on such date).
b.    Effectiveness of this Amendment. This Amendment shall be effective as of
the date hereof.
c.    Representations and Warranties. The Applicant represents and warrants to
the Bank that:
(a)     this Amendment has been duly and validly executed and delivered by the
Applicant and constitutes the legal, valid and binding obligation of the
Applicant, enforceable in accordance with the terms hereof except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, or other similar laws affecting creditors’ rights generally, and
by general principles of equity regardless of whether such enforceability is
considered in a proceeding in equity or at law; and
(b)    the representations and warranties of the Applicant forth in the Facility
Agreement (as amended hereby) are true and correct in all material respects on
the date hereof except to the extent that such representations and warranties
expressly relate to an earlier date, in which event such representations and
warranties were true and correct in all material respects as of such earlier
date.
d.    Ratification; No Novation.
(a)    The amendments and waivers set forth herein are effective solely for the
purposes set forth herein and shall be limited precisely as written, and shall
not be deemed to (i) be a consent to, or acknowledgment of, any amendment,
waiver or modification of any other term or condition of the Facility Agreement
or of any other instrument or agreement referred to therein or (ii) prejudice
any right or remedy which the Bank or any other party may now have or may have
in the future under or in connection with the Facility Agreement as amended
hereby or any other instrument or agreement referred to therein. This Amendment
shall be construed in connection with and as part of the Facility Agreement, and
all terms, conditions, representations, warranties, covenants and agreements set
forth in the Facility Agreement and each other instrument or agreement referred
to therein, except as herein amended, are hereby ratified and confirmed and
shall remain in full force and effect.

2



--------------------------------------------------------------------------------

EXHIBIT 10.2





(b)    Neither this Amendment nor the replacement of the terms of the Facility
Agreement by the terms of this Amendment shall extinguish the obligations for
the payment of money outstanding under the Facility Agreement or discharge or
release any lien granted by the Cash Collateral Agreement. Nothing expressed or
implied in this Amendment or any other document contemplated hereby or thereby
shall be construed as a release or other discharge of the Applicant under any
Financing Document from any of its obligations and liabilities thereunder. Each
Financing Document shall remain in full force and effect, except as modified
hereby or in connection herewith. This Amendment is a Financing Document
executed pursuant to the Facility Agreement and shall be construed, administered
and applied in accordance with the terms and provisions thereof. Each reference
in the Facility Agreement to “this Agreement,” “hereunder,” “hereof,” “herein”
or words of similar import shall mean and be a reference to the Facility
Agreement as amended by this Amendment, and each reference herein or in any
other Financing Document to the “Facility Agreement” shall mean and be a
reference to the Facility Agreement as amended and modified by this Amendment.
e.    Counterparts.    This Amendment may be executed in any number of
counterparts and by the parties hereto as separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Amendment. In furtherance of the
foregoing, it is understood and agreed that signatures hereto submitted by
facsimile or other electronic transmision shall be deemed to be, and shall
constitute, original signatures.
f.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
g.    Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Amendment.
[Reminder of Page Intentionally Left Blank]





3



--------------------------------------------------------------------------------

EXHIBIT 10.2





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


APPLICANT:
ILLINOIS POWER MARKETING COMPANY
By: /s/ Clint C. Freeland 
Name: Clint C. Freeland
Title: Executive Vice President & Chief Financial Officer
 
 








[Amendment No. 2 to Letter of Credit and Reimbursement Agreement]

--------------------------------------------------------------------------------

EXHIBIT 10.2









BANK:
MUFG UNION BANK, N.A.
By: /s/ Chi-Cheng Chen 
Name: Chi-Cheng Chen
Title: Director








[Amendment No. 2 to Letter of Credit and Reimbursement Agreement]